Exhibit 10.5

 
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"),
OR ANY STATE SECURITIES LAW.  THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND
THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
OR ENCUMBERED WITHOUT COMPLIANCE WITH THE PROVISIONS OF, AND ARE OTHERWISE
RESTRICTED BY THE PROVISIONS OF, THE ACT, THE RULES AND REGULATIONS THEREUNDER
AND THIS WARRANT.
 
Warrant No. [___]
 
WARRANT
 
TO PURCHASE 7,500,000 SHARES OF COMMON STOCK
 
(SUBJECT TO ADJUSTMENT)
 
OF
 
SKYTERRA COMMUNICATIONS, INC.
 
THIS IS TO CERTIFY THAT       , or its registered assigns, is entitled, at any
time prior to the Expiration Date (such term, and certain other capitalized
terms used herein being hereinafter defined), to purchase from SKYTERRA
COMMUNICATIONS, INC., a Delaware corporation (the "Company"), 7,500,000 shares
of the Common Stock of the Company, (subject to adjustment as provided herein),
at a purchase price of $.01 per share (the initial "Exercise Price", subject to
adjustment as provided herein).
 
1.           DEFINITIONS
 
As used in this Warrant, the following terms have the respective meanings set
forth below:
 
"Affiliate" of any Person means any other Person which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with such Person.  The term "control" (including the terms
"controlled by" and "under common control with") as used with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
 
"April Warrants" shall mean warrants to be issued by the Company to Harbinger on
April 1, 2009 (or such other time that the Company and Harbinger may agree) to
purchase an aggregate of 17,500,000 shares of Common Stock, and all warrants
issued upon transfer, division, or combination of, or in substitution of such
warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
"Appraised Value" per share of Common Stock as of a date specified herein shall
mean the value of such a share as of such date as determined by an investment
bank of nationally recognized standing selected by the Majority Warrant Holders
and reasonably acceptable to the Company.  If the investment bank selected by
the Majority Warrant Holders is not reasonably acceptable to the Company, and
the Company and the Majority Warrant Holders cannot agree on a mutually
acceptable investment bank, then the Company and the Majority Warrant Holders
shall each choose one such investment bank and the respective chosen firms shall
jointly select a third investment bank, which shall make the determination.  The
Company shall pay the costs and fees of each such investment bank (including any
such investment bank selected by the Majority Warrant Holders), and the decision
of the investment bank making such determination of Appraised Value shall be
final and binding on the Company and all affected holders of Warrants or Warrant
Stock. Such Appraised Value shall be determined as a pro rata portion of the
value of the Company taken as a whole, based on the higher of (A) the value
derived from a hypothetical sale of the entire Company as a going concern by a
willing seller to a willing buyer (neither acting under any compulsion) and (B)
the liquidation value of the entire Company.  No discount shall be applied on
account of (i) any Warrants or Warrant Stock representing a minority interest,
(ii) any lack of liquidity of the Common Stock or the Warrants, (iii) the fact
that the Warrants or Warrant Stock may constitute "restricted securities" for
securities law purposes, (iv) the existence of any call option or (v) any other
grounds.
 
"Business Day" shall mean any day that is not a Saturday or Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
 
"Commission" shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
"Common Stock" shall mean the Voting Common Stock or the Non-Voting Common
Stock, as constituted on the Original Issue Date, and any capital stock into
which such Common Stock may thereafter be changed, and shall also include (i)
capital stock of the Company of any other class (regardless of how denominated)
issued to the holders of shares of any Common Stock upon any reclassification
thereof which is also not preferred as to dividends or liquidation over any
other class of stock of the Company and which is not subject to redemption, and
(ii) shares of common stock of any successor or acquiring corporation received
by or distributed to the holders of Common Stock of the Company in the
circumstances contemplated by Section 4.3 hereof.
 
"Company" means SkyTerra Communications, Inc., a Delaware corporation, and any
successor corporation.
 
"Current Market Price" shall mean as of any specified date the average of the
daily market price of one share of the Common Stock for the shorter of (x) the
twenty (20) consecutive Business Days immediately preceding such date or (y) the
period commencing on the Business Day next following the first public
announcement by the Company of any event giving rise to an adjustment of the
Exercise Price pursuant to Section 5 below and ending on the date of such
event.  The "daily market price" of one share of Common Stock for each such
Business Day shall be:  (i) if the Common Stock is then listed on a national
securities exchange, the last sale price of one share of Common Stock, regular
way, on such day on the principal stock exchange
 
 
2

--------------------------------------------------------------------------------

 
 
or market system on which such Common Stock is then listed or admitted to
trading, or, if no such sale takes place on such day, the average of the closing
bid and asked prices for one share of Common Stock on such day as reported on
such stock exchange or market system or (ii) if the Common Stock is not then
listed or admitted to trading on any national securities exchange but is traded
over-the-counter, the average of the closing bid and asked prices for one share
of Common Stock as reported on the Electronic Bulletin Board or in the National
Daily Quotation Sheets, as applicable.
 
"Designated Office" shall have the meaning set forth in Section 10 hereof.
 
"Encumbrance" means any mortgage, pledge, hypothecation, claim, charge, security
interest, encumbrance, option, lien, put or call right, right of first offer or
refusal, proxy, voting right or other restrictions or limitations of any nature
whatsoever in respect of any property or asset, whether or not filed, recorded
or otherwise perfected under applicable law, other than (a) those resulting from
Taxes which have not yet become delinquent or (b) minor liens and encumbrances
that do not materially detract from the value of the property or asset, or
materially impair the operations of MSV or the Company or materially interfere
with the use of such property or asset.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect from time to time.
 
"Exercise Date" shall have the meaning set forth in Section 2.1 hereof.
 
"Exercise Notice" shall have the meaning set forth in Section 2.1 hereof.
 
"Exercise Price" shall mean $0.01 per share of Common Stock, subject to
adjustment as provided herein.
 
"Expiration Date" shall mean January 6, 2014.
 
"Fair Value" per share of Common Stock as of any specified date shall mean (A)
if the Common Stock is publicly traded on such date, the Current Market Price
per share, or (B) if the Common Stock is not publicly traded on such date, (1)
the fair market value per share of Common Stock as determined in good faith by
the Board of Directors of the Company and set forth in a written notice to each
Holder or (2) if the Majority Warrant Holders object in writing to such price as
determined by the Board of Directors within thirty (30) days after receiving
notice of same, the Appraised Value per share as of such date.  For the
avoidance of doubt and notwithstanding the foregoing, the Fair Value per share
of Voting Common Stock and Non-Voting Common Stock shall, at all times, be
deemed to be the same.  Fair Value with respect to property, services or other
consideration shall be calculated in a similar manner.
 
"FCC" shall mean the Federal Communications Commission.
 
"Harbinger" shall mean Harbinger Capital Partners Master Fund I, Ltd. or
Harbinger Capital Partners Special Situations Fund, L.P. or any of their
respective Affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
"Holder" shall mean (a) with respect to this Warrant, the Person in whose name
the Warrant set forth herein is registered on the books of the Company
maintained for such purpose and (b) with respect to any other Warrant or shares
of Warrant Stock, the Person in whose name such Warrant or Warrant Stock is
registered on the books of the Company maintained for such purpose.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
"Majority Warrant Holders", with respect to a given determination, shall mean
the Holders of Warrants and April Warrants (to the extent issued) representing
more than fifty percent (50%) of all Common Stock issuable upon exercise of all
outstanding Warrants and April Warrants (taken together).
 
“Master Contribution Agreement” shall mean the Master Contribution and Support
Agreement dated July 24, 2008, 2008 among Harbinger Capital Partners Master Fund
I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P., Harbinger
Co-Investment Fund, L.P., the Company, MSV and Mobile Satellite Ventures
Subsidiary LLC.
 
"MSV" shall mean Mobile Satellite Ventures LP, a Delaware limited partnership.
 
"MSV Finance Co." shall mean Mobile Satellite Ventures Finance Co., a Delaware
corporation.
 
"Non-Voting Common Stock" shall mean the non-voting common stock, par value
$0.01 per share, of the Company.
 
"Notes" shall mean the 16.0% Senior Notes due 2013 of MSV and MSV Finance Co.
 
"Opinion of Counsel" means a written opinion of outside counsel experienced in
Securities Act matters chosen by the Holder of this Warrant or Warrant Stock
issued upon the exercise hereof and reasonably acceptable to the Company.
 
"Original Issue Date" shall mean January 6, 2009.
 
"Original Warrants" shall mean all of the Warrants issued by the Company to
Harbinger on January 6, 2009 to purchase an aggregate of 7,500,000 shares of
Common Stock.
 
"Outstanding" shall mean, when used with reference to Common Stock, at any date
as of which the number of shares thereof is to be determined, all issued shares
of Common Stock, whether Voting Common Stock or Non-Voting Common Stock, as the
case may be, except shares then owned or held by or for the account of the
Company or any Subsidiary, and shall include all shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in
shares of Common Stock.
 
"Person" shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal
 
 
4

--------------------------------------------------------------------------------

 
 
or otherwise, including, without limitation, any instrumentality, division,
agency, body or department thereof).
 
"Restricted Common Stock" shall mean shares of Common Stock which are, or which
upon their issuance on the exercise of this Warrant would be, evidenced by a
certificate bearing the restrictive legend set forth in Section 8.2(a) hereof.
 
"Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.
 
"Share Withholding Option" has the meaning set forth in Section 2.1 hereof.
 
"Subsidiary" shall mean any corporation, association or other business entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company; or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such person.
 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties
or other assessments of any kind whatsoever, imposed by or payable to any
federal, state, provincial, local, or foreign tax authority, including any gross
income, net income, alternative or add on minimum, franchise, profits or excess
profits, gross receipts, estimated, capital, goods, services, documentary, use,
transfer, ad valorem, business rates, value added, sales, customs, real or
personal property, capital stock, license, payroll, withholding or back up
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, occupancy, transfer, gains taxes, together with any
interest, penalties, additions to tax or additional amounts imposed with respect
thereto.
 
"Transfer" shall mean any disposition of any Warrant or Warrant Stock or of any
interest therein, which would constitute a "sale" thereof or a transfer of a
beneficial interest therein within the meaning of the Securities Act.
 
"Voting Common Stock" shall mean the voting common stock, par value $0.01 per
share, of the Company.
 
"Warrant Price" shall mean an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1
hereof, multiplied by (ii) the Exercise Price as of the date of such exercise.
 
"Warrants" shall mean the Original Warrants and all warrants issued upon
transfer, division or combination of, or in substitution for, such Original
Warrants.  All Warrants shall at all times be identical as to terms and
conditions, except as to the number of shares of Common Stock for which they may
be exercised and their date of issuance.
 
"Warrant Stock" generally shall mean the shares of Common Stock issued, issuable
or both (as the context may require) upon the exercise of Warrants.
 
 
5

--------------------------------------------------------------------------------

 
 
2.           EXERCISE OF WARRANT
 
2.1           Manner of Exercise.
 
(a)           From and after the Original Issue Date and until 5:00 P.M., New
York time, on the Expiration Date, the Holder of this Warrant may, from time to
time, exercise this Warrant, on any Business Day, for up to 7,500,000 shares of
Common Stock.  In order to exercise this Warrant, in whole or in part, the
Holder shall (i) deliver to the Company at its Designated Office a written
notice of the Holder's election to exercise this Warrant (an "Exercise Notice"),
which Exercise Notice shall be irrevocable and specify the number of shares of
Non-Voting Common Stock and/or Voting Common Stock to be purchased, together
with this Warrant and (ii) pay to the Company the Warrant Price (the date on
which both such delivery and payment shall have first taken place being
hereinafter sometimes referred to as the "Exercise Date").  Such Exercise Notice
shall be in the form of the subscription form appearing at the end of this
Warrant as Annex A, duly executed by the Holder or its duly authorized agent or
attorney.  For the avoidance of doubt, subject to the other conditions set forth
in Sections 2.1(b), 2.1(c) or elsewhere herein, the Holder may, at its sole
discretion, exercise the Warrant for shares of Voting Common Stock, shares of
Non-Voting Common Stock or any combination thereof.
 
(b)           Upon receipt by the Company of such Exercise Notice, Warrant and
payment, the Company shall, as promptly as practicable, and in any event within
five (5) Business Days thereafter, execute (or cause to be executed) and deliver
(or cause to be delivered) to the Holder a certificate or certificates
representing the aggregate number of full shares of Common Stock issuable upon
such exercise, together with cash in lieu of any fraction of a share, as
hereafter provided.  The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Notice and shall be
registered in the name of the Holder or, subject to Section 8 below, such other
name as shall be designated in the Exercise Notice.  This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and the Holder or any other Person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the Exercise Date.  Notwithstanding the
foregoing, in the event that the rules of any stock exchange or automatic
quotation system on which the Company's Common Stock is then listed, traded or
quoted requires shareholder approval prior to the issuance of any or all of the
Warrant Stock (or the conversion of Non-Voting Common Stock into Voting Common
Stock), the Company shall issue on the Exercise Date the maximum number of
shares of Warrant Stock that can be issued without shareholder approval, without
regard to any shares of Warrant Stock otherwise required to be issued in excess
of such maximum number of shares of Warrant Stock, and shall promptly after
receipt of such shareholder approval issue the balance of the number of shares
of Warrant Stock for which this Warrant has been exercised.  The Company shall
use its reasonable best efforts to obtain such shareholder approval as soon as
reasonably possible, including, without limitation, filing all proxy statements
or information statements, necessary or convenient to obtain such consent.
 
(c)           Notwithstanding anything to the contrary contained herein, prior
to the issuance of the Warrant Stock or, in the event that the Warrant Stock is
Non-Voting Common Stock, the Voting Common Stock issuable upon exchange of such
Warrant Stock, the Holder or
 
 
6

--------------------------------------------------------------------------------

 
 
its permitted assigns on the one hand, and the Company on the other hand, shall
have satisfied any and all applicable legal or regulatory requirements for
conversion, including compliance with the HSR Act and FCC requirements.  The
Company shall use its reasonable best efforts in cooperating with such Holder to
obtain such legal or regulatory approvals to the extent its cooperation is
necessary.  The Company shall pay all necessary filing fees and reasonable
out-of-pocket expenses to obtain such legal or regulatory approvals.
 
(d)           Payment of the Warrant Price shall be made at the option of the
Holder by one or more of the following methods: (i) by delivery of a certified
or official bank check in the amount of such Warrant Price payable to the order
of the Company, (ii) by instructing the Company to withhold a number of shares
of Warrant Stock then issuable upon exercise of this Warrant with an aggregate
Fair Value equal to such Warrant Price (the "Share Withholding Option"), (iii)
by surrendering to the Company, Notes previously acquired by the Holder with an
aggregate fair market value equal to such Warrant Price; it being understood
that the fair market value of the Note shall be its principal amount plus any
accrued interest to that day, or (iv) by surrendering to the Company shares of
Common Stock previously acquired by the Holder with an aggregate Fair Value
equal to such Warrant Price.  In the event of any withholding of Warrant Stock
or surrender of Notes or Common Stock pursuant to clause (ii), (iii) or (iv)
above where the number of shares whose Fair Value (as measured on the Exercise
Date) is equal to the Warrant Price is not a whole number, the number of shares
withheld by or surrendered to the Company shall be rounded up to the nearest
whole share and the Company shall make a cash payment to the Holder based on the
incremental fraction of a share being so withheld by or surrendered to the
Company in an amount determined in accordance with Section 2.3
hereof.  Notwithstanding any provision herein to the contrary, the Company shall
not be required to register shares of Common Stock in the name of any Person who
acquired this Warrant (or part hereof) or any shares of Warrant Stock otherwise
than in accordance with this Warrant.
 
(e)           If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
the shares of Common Stock being issued, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant.  Such new Warrant shall in all other respects
be identical to this Warrant.
 
(f)           Subject to Section 2.1(g), all Warrants delivered for exercise
shall be canceled by the Company.
 
(g)           Notwithstanding anything to the contrary in this Warrant, if, at
the time that the Holder of this Warrant elects to exercise this Warrant, in
whole or in part, the Company does not have a sufficient number of authorized
and issued shares of Non-Voting Common Stock sufficient to permit such Holder to
receive a complete allotment of Non-Voting Common Stock pursuant its election
under Section 2.1(a), such election shall be deemed to be for a number of shares
of Non-Voting Common Stock equal to the number of shares of Non-Voting Common
Stock then authorized but unissued by the Company.
 
2.2           Payment of Taxes.  All shares of Warrant Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued,
fully paid and nonassessable, issued without violation of any preemptive or
similar rights of any stockholder of
 
 
7

--------------------------------------------------------------------------------

 
 
the Company and free and clear of all Encumbrances (other than any created by
actions of the Holder). The Company shall pay all expenses in connection with,
and all Taxes and other governmental charges that may be imposed with respect
to, the issue or delivery thereof, unless such Tax or charge is imposed by law
upon the Holder. The Company shall not, however, be required to pay any Tax or
governmental charge which may be payable in respect of any Transfer involved in
the issue and delivery of shares of Warrant Stock issuable upon exercise of this
Warrant in a name other than that of the holder of the Warrants to be exercised,
and no such issue or delivery shall be made unless and until the Person
requesting such issue has paid to the Company the amount of any such Tax, or has
established to the satisfaction of the Company that such Tax has been paid. The
Company shall not be required to reimburse the Holder or any other Person for
any income, withholding, franchise, or similar Taxes or governmental charges
(whether collected by withholding or otherwise and whether imposed on the gross
amount of any payment or otherwise) paid by the Company or imposed on the Holder
with respect to the exercise or issuance of the Warrant or issuance of any
Warrant Stock or on or with respect to any payments made on or with respect to
the Warrant or Warrant Stock.


2.3           Fractional Shares.  The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant.  As to any
fraction of a share that the Holder of one or more Warrants, the rights under
which are exercised in the same transaction, would otherwise be entitled to
purchase upon such exercise, the Company shall pay to such Holder an amount in
cash equal to such fraction multiplied by the Fair Value of one share of Common
Stock on the Exercise Date.
 
3.           TRANSFER, DIVISION AND COMBINATION


3.1           Transfer.  Subject to compliance with Section 8 hereof, each
transfer of this Warrant and all rights hereunder, in whole or in part, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at the Designated Office, together with a written
assignment of this Warrant in the form of Annex B hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer Taxes
described in Section 2.2 in connection with the making of such transfer.  Upon
such surrender and delivery and, if required, such payment, the Company shall,
subject to Section 8, execute and deliver a new Warrant or Warrants in the name
of the assignee or assignees and in the denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned and this Warrant shall
promptly be cancelled.  A Warrant, if properly assigned in compliance with
Section 8, may be exercised by the new Holder for the purchase of shares of
Common Stock without having a new Warrant issued.
 
3.2           Division and Combination.  Subject to compliance with the
applicable provisions of this Warrant including, without limitation, Section 8,
this Warrant may be divided or combined with other Warrants upon presentation
hereof at the Designated Office, together with a written notice specifying the
names and denominations in which new Warrants are to be issued, signed by the
Holder or its agent or attorney.  Subject to compliance with the applicable
provisions of this Warrant as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3           Expenses.  The Company shall prepare, issue and deliver at its own
expense any new Warrant or Warrants required to be issued under this Section 3
(other than pursuant to Section 2.2 and 3.1 hereof).
 
3.4           Maintenance of Books.  The Company agrees to maintain, at the
Designated Office, books for the registration and transfer of the Warrants.
 
4.           ANTIDILUTION PROVISIONS
 
The Exercise Price shall be subject to adjustment from time to time as follows:
 
4.1           Upon Stock Dividends, Subdivisions or Splits.  If, at any time
after the Original Issue Date, the number of shares of Common Stock outstanding
is increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, then, following the record
date for the determination of holders of Common Stock entitled to receive such
stock dividend, or to be affected by such subdivision or split-up, the number of
shares issuable upon exercise of the Warrant shall be proportionately increased
by multiplying such number by a fraction, the numerator of which is the number
of shares of Common Stock Outstanding immediately after such increase in
Outstanding shares and the denominator of which is the number of shares of
Common Stock Outstanding immediately prior to such increase.
 
4.2           Upon Combinations or Reverse Stock Splits.  If, at any time after
the Original Issue Date, the number of shares of Common Stock Outstanding is
decreased by a combination or reverse stock split of the Outstanding shares of
Common Stock into a smaller number of shares of Common Stock, then, upon the
record date to determine shares affected by such combination or reverse stock
split, (a) the Exercise Price shall be increased by multiplying the Exercise
Price by a fraction, the numerator of which is the number of shares of Common
Stock Outstanding immediately prior to such decrease and the denominator of
which is the number of shares of Common Stock Outstanding immediately after such
decrease in Outstanding shares, and (b) the number of shares issuable upon
exercise of the Warrant shall be proportionately decreased by multiplying the
same by the inverse of such fraction.
 
4.3           Upon Reclassifications, Reorganizations, Consolidations or
Mergers.  In the event of any capital reorganization of the Company, any
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split up or combination of shares),
or any consolidation or merger of the Company with or into another Person (where
the Company is not the surviving Person or where there is a change in or
distribution with respect to the Common Stock), each Warrant shall after such
reorganization, reclassification, consolidation, or merger be exercisable for
the kind and number of shares of stock or other securities or property of the
Company or of the successor Person resulting from such consolidation or
surviving such merger, if any, to which the holder of the number of shares of
Common Stock deliverable (immediately prior to the time of such reorganization,
reclassification, consolidation or merger) upon exercise of such Warrant would
have been entitled upon such reorganization, reclassification, consolidation or
merger.  The provisions of this Section 4.3 shall similarly apply to successive
reorganizations, reclassifications, consolidations, or mergers.  The
 
 
9

--------------------------------------------------------------------------------

 
 
Company shall not effect any such reorganization, reclassification,
consolidation or merger unless, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such reorganization,
reclassification, consolidation or merger, shall assume, by written instrument,
the obligation to deliver to the Holders of the Warrant such shares of stock,
securities or assets, which, in accordance with the foregoing provisions, such
Holders shall be entitled to receive upon such conversion.
 
5.
NO IMPAIRMENT; REGULATORY COMPLIANCE AND COOPERATION; NOTICE OF EXPIRATION

 
(a)           The Company shall not by any action, including, without
limitation, amending its charter documents or through any reorganization,
reclassification, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other similar voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder against impairment.  Without limiting the generality of
the foregoing, the Company shall take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, free
and clear of all Encumbrances (other than any created by actions of the Holder),
and shall use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
(b)           The Company shall deliver to each Holder of Warrants after the
60th day but before the 30th day prior to the Expiration Date, advance notice of
such Expiration Date.  If the Company fails to fulfill in a timely manner the
notice obligation set forth in the prior sentence, it shall provide such notice
as soon as possible thereafter.
 
6.
RESERVATION AND AUTHORIZATION OF COMMON STOCK; REGISTRATION WITH OR APPROVAL OF
ANY GOVERNMENTAL AUTHORITY

 
From and after the Original Issue Date, the Company shall use its best efforts
to reserve and keep available for issuance upon the exercise of the Warrants
such number of its authorized but unissued shares of Non-Voting Common Stock and
Voting Common Stock, as will be sufficient to permit the exercise in full of all
outstanding Warrants; provided that if, at any time after the Original Issue
Date, the Company does not have available for issuance authorized but unissued
shares of Non-Voting Common Stock and Voting Common Stock, as will be sufficient
to permit the exercise in full of all outstanding Warrants, and the Company
shall pay a dividend (other than a dividend for which an adjustment is made
pursuant to Section 4.1) or otherwise distribute to all holders of its shares of
Common Stock cash, evidences of its indebtedness or assets, then the Holder
shall be entitled to also receive such dividend or distribution on the date it
is paid in an amount which it would have received if the Holder had exercised
the Warrants held by the Holder immediately prior to the date of such dividend
or distribution without duplication of any right of the Holder to receive such
dividend or distribution pursuant to the Master Contribution Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
All shares of Common Stock issuable pursuant to the terms hereof, when issued
upon exercise of this Warrant with payment therefor in accordance with the terms
hereof, shall be duly and validly issued and fully paid and nonassessable, not
subject to preemptive rights and shall be free and clear of all Encumbrances
(other than Encumbrances created by actions of a Holder).  Before taking any
action that would result in an adjustment in the number of shares of Common
Stock for which this Warrant is exercisable or in the Exercise Price, the
Company shall obtain all such authorizations or exemptions thereof, or consents
thereto, as may be necessary from any public regulatory body or bodies having
jurisdiction over such action.  Subject to the provisos in Section 2.1(b) and
(c) herein, if any shares of Common Stock required to be reserved for issuance
upon exercise of Warrants require registration or qualification with any
governmental authority under any federal or state law (other than under the
Securities Act or any state securities law) before such shares may be so issued,
the Company will in good faith and as expeditiously as possible and at its
expense endeavor to cause such shares to be duly registered.
 
7.
NOTICE OF CORPORATE ACTIONS; TAKING OF RECORD; TRANSFER BOOKS

 
7.1           Notices of Corporate Actions.
 
In case:
 
(a)           the Company shall take an action or an event shall occur, that
would require an Exercise Price adjustment pursuant to Section 4; or
 
(b)           the Company shall grant to the holders of its Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class; or
 
(c)           of any reclassification of the Common Stock (other than a
subdivision or combination of the Outstanding shares of Common Stock), or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or
 
(d)           of the voluntary or involuntary dissolution, liquidation or
winding up of the Company; or
 
(e)           the Company or any Subsidiary shall commence a tender offer for
all or a portion of the Outstanding shares of Common Stock (or shall amend any
such tender offer to change the maximum number of shares being sought or the
amount or type of consideration being offered therefor);
 
then the Company shall cause to be filed at each office or agency maintained for
such purpose, and shall cause to be mailed to all Holders at their last
addresses as they shall appear in the stock register, at least 10 days prior to
the applicable record, effective or expiration date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or granting of rights or warrants, or, if a record
is not to be taken, the date as of which the holders of Common Stock of record
who will be entitled to such dividend, distribution, rights or warrants are to
be determined, (y) the date on which such reclassification,
 
 
11

--------------------------------------------------------------------------------

 
 
consolidation, merger, share exchange, sale, transfer, dissolution, liquidation
or winding up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, share exchange, sale,
transfer, dissolution, liquidation or winding up, or (z) the date on which such
tender offer commenced, the date on which such tender offer is scheduled to
expire unless extended, the consideration offered and the other material terms
thereof (or the material terms of the amendment thereto). Such notice shall also
set forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect of such action on the Exercise Price and the number and kind
or class of shares or other securities or property which shall be deliverable or
purchasable upon the occurrence of such action or deliverable upon exercise of
the Warrants. Neither the failure to give any such notice nor any defect therein
shall affect the legality or validity of any action described in clauses (a)
through (e) of this Section 7.1.
 
7.2           Taking of Record.  In the case of all dividends or other
distributions by the Company to the holders of its Common Stock with respect to
which any provision of any Section hereof refers to the taking of a record of
such holders, the Company will in each such case take such a record as of the
close of business on a Business Day.
 
7.3           Closing of Transfer Books.  The Company shall not at any time,
except upon dissolution, liquidation or winding up of the Company, close its
stock transfer books or Warrant transfer books so as to result in preventing or
delaying the exercise or transfer of any Warrant.


8.           TRANSFER RESTRICTIONS
 
The Holder, by acceptance of this Warrant, agrees to be bound by the provisions
of this Section 8.
 
8.1           Restrictions on Transfers.  Subject to this Section 8.1, Holder
may transfer this Warrant or any shares of Restricted Common Stock or cause a
portion of this Warrant to be transferred.  Neither this Warrant, any portion
hereof nor any shares of Restricted Common Stock issued upon the exercise hereof
shall be transferred, sold, assigned, exchanged, mortgaged, pledged,
hypothecated, or otherwise disposed of or encumbered without compliance with,
and they are otherwise restricted by, the provisions of the Securities Act, the
rules and regulations thereunder and this Warrant.  Each certificate, if any,
evidencing such shares of Restricted Common Stock issued upon any such Transfer,
other than in a public offering pursuant to an effective registration statement,
shall bear the restrictive legend set forth in Section 8.2(a), and each Warrant
issued upon such Transfer shall bear the restrictive legend set forth in Section
8.2(b), unless the Holder delivers to the Company an Opinion of Counsel to the
effect that such legend is not required for the purposes of compliance with the
Securities Act.  Holders of the Warrants or the Restricted Common Stock, as the
case may be, shall not be entitled to Transfer such Warrants or such Restricted
Common Stock except in accordance with this Section 8.1.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2           Restrictive Legends.
 
(a)           Except as otherwise provided in this Section 8, each certificate
for Warrant Stock initially issued upon the exercise of this Warrant, each
certificate for Warrant Stock issued to any subsequent transferee of any such
certificate, shall be stamped or otherwise imprinted with two legends in
substantially the following forms:  "THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"), OR ANY STATE SECURITIES LAW.  THE SHARES REPRESENTED BY THIS CERTIFICATE
MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR ENCUMBERED WITHOUT COMPLIANCE WITH THE
PROVISIONS OF, AND ARE OTHERWISE RESTRICTED BY THE PROVISIONS OF, THE ACT AND
THE RULES AND REGULATIONS THEREUNDER."  "THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE ENTITLED TO THE BENEFIT OF AND ARE SUBJECT TO CERTAIN
OBLIGATIONS SET FORTH IN A CERTAIN WARRANT DATED JANUARY 6, 2009, ORIGINALLY
ISSUED BY SKYTERRA COMMUNICATIONS, INC. (THE "WARRANT") PURSUANT TO THE EXERCISE
OF WHICH SUCH SHARES WERE ISSUED.  A COPY OF THE WARRANT IS AVAILABLE AT THE
EXECUTIVE OFFICES OF SKYTERRA COMMUNICATIONS, INC."
 
(b)           Except as otherwise provided in this Section 8, each Warrant shall
be stamped or otherwise imprinted with a legend in substantially the following
form:  "NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"), OR ANY STATE SECURITIES LAW.  THE WARRANTS REPRESENTED BY THIS
CERTIFICATE AND THE STOCK ISSUABLE UPON EXERCISE HEREOF MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OF OTHERWISE
DISPOSED OF OR ENCUMBERED WITHOUT COMPLIANCE WITH THE PROVISIONS OF, AND ARE
OTHERWISE RESTRICTED BY THE PROVISIONS OF, THE ACT, THE RULES AND REGULATIONS
THEREUNDER AND THIS WARRANT."
 
8.3           Termination of Securities Law Restrictions.  Notwithstanding
the  foregoing provisions of this Section 8, the restrictions imposed by Section
8.1 upon the transferability of the Warrants and the Restricted Common Stock and
the legend requirements of Section 8.2 shall terminate as to any particular
Warrant or shares of Restricted Common Stock when the Company shall have
received from the Holder thereof an Opinion of Counsel to the effect that such
legend is not required in order to ensure compliance with the Securities
Act.  Whenever the restrictions imposed by Sections 8.1 and 8.2 shall terminate
as to this Warrant, as hereinabove provided, the Holder hereof shall be entitled
to receive from the Company, at the expense of the Company, a new Warrant not
bearing the restrictive legend set forth in Section 8.2(b).
 
All Warrants issued upon registration of transfer, division or combination of,
or in substitution for, any Warrant or Warrants entitled to bear such legend
shall have a similar legend endorsed thereon.  Whenever the restrictions imposed
by this Section shall terminate as to any share of
 
 
13

--------------------------------------------------------------------------------

 
 
Restricted Common Stock, as hereinabove provided, the Holder thereof shall be
entitled to receive from the Company, at the Company's expense, a new
certificate representing such Common Stock not bearing the restrictive legend
set forth in Section 8.2(a).
 
9.           LOSS OR MUTILATION
 
Upon receipt by the Company from any Holder of evidence reasonably satisfactory
to it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and an indemnity reasonably satisfactory to it (it being understood that
the written indemnification agreement of or affidavit of loss of the Holder,
shall be a sufficient indemnity) and, in case of mutilation, upon surrender and
cancellation hereof, the Company will execute and deliver in lieu hereof a new
Warrant of like tenor to such Holder; provided, however, that, in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.
 
10.           OFFICE OF THE COMPANY
 
As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency, which may be the principal executive offices of the Company
(the "Designated Office"), where the Warrants may be presented for exercise,
registration of transfer, division or combination as provided in this
Warrant.  Such Designated Office shall initially be the office of the Company at
10802 Parkridge Boulevard, Reston, Virginia 20191.  The Company may from time to
time change the Designated Office to another office of the Company or its agent
within the United States by notice given to all registered Holders at least ten
(10) Business Days prior to the effective date of such change.
 
11.           MISCELLANEOUS


11.1        Nonwaiver.  No course of dealing or any delay or failure to exercise
any right hereunder on the part of the Company or the Holder shall operate as a
waiver of such right or otherwise prejudice the rights, powers or remedies of
such Person.
 
11.2        Notice Generally.  Any notice, demand, request, consent, approval,
declaration, delivery or communication hereunder to be made pursuant to the
provisions of this Warrant shall be sufficiently given or made if in writing and
either delivered in person with receipt acknowledged or sent by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
(a)           if to any Holder of this Warrant or of Warrant Stock issued upon
the exercise hereof, at its last known address appearing on the books of the
Company maintained for such purpose;
 
(b)           if to the Company, at the Designated Office;
 
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on
 
 
14

--------------------------------------------------------------------------------

 
 
which personally delivered, with receipt acknowledged, or three (3) Business
Days after the same shall have been deposited in the United States mail, or one
(1) Business Day after the same shall have been sent by Federal Express or
another recognized overnight courier service.
 
11.3         Indemnification.  The Company shall indemnify, save and hold
harmless the Holder hereof and the Holders of any Warrant Stock issued upon the
exercise hereof from and against any and all liability, loss, cost, damage,
reasonable attorneys' and accountants' fees and expenses, court costs and all
other out of-pocket expenses incurred in connection with or arising from any
default hereunder by the Company. This indemnification provision shall be in
addition to the rights of such Holder or Holders to bring an action against the
Company for breach of contract based on such default hereunder.
 
11.4         Limitation of Liability.  No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of the Holder hereof, shall give
rise to any liability of such Holder to pay the Exercise Price for any Warrant
Stock other than pursuant to an exercise of this Warrant or any liability as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
11.5         Remedies.  Each Holder of Warrants and/or Warrant Stock, in
addition to being entitled to exercise its rights granted by law, including
recovery of damages, shall be entitled to specific performance of its rights
provided under this Warrant.  The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Warrant and hereby agrees, in an action for specific
performance, to waive the defense that a remedy at law would be adequate.
 
11.6         Successors and Assigns.  Subject to the provisions of Sections 3.1
and 8.1, this Warrant and the rights evidenced hereby shall inure to the benefit
of and be binding upon the successors of the Company and the permitted
successors and assigns of the Holder hereof.  The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and to the extent applicable, all Holders of shares of Warrant Stock issued upon
the exercise hereof (including transferees), and shall be enforceable by any
such Holder.
 
11.7         Amendment.  This Warrant and all other Warrants may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Majority Warrant Holders, provided that no such Warrant may be modified
or amended to reduce the number of shares of Common Stock for which such Warrant
is exercisable or to increase the price at which such shares may be purchased
upon exercise of such Warrant (before giving effect to any adjustment as
provided therein) without the written consent of the Holder thereof.
 
11.8         Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.
 
 
15

--------------------------------------------------------------------------------

 
 
11.9         Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
11.10       GOVERNING LAW; JURISDICTION.  IN ALL RESPECTS, INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE.  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE
OR FEDERAL COURTS LOCATED IN NEW YORK, SHALL HAVE, EXCEPT AS SET FORTH BELOW,
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY AND THE HOLDER OF THIS WARRANT PERTAINING TO THIS WARRANT OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT, PROVIDED, THAT IT IS
ACKNOWLEDGED THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK.


 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
its corporate seal to be impressed hereon and attested by its Secretary or an
Assistant Secretary.
 
 

 
SKYTERRA COMMUNICATIONS, INC.
     
By:
     
Name:
   
Title:

 
[SEAL]
 
Attest:
 
By:
     
Name:
   
Title:
 

 


 
 

--------------------------------------------------------------------------------

 


 
ANNEX A

 
SUBSCRIPTION FORM
 
[To be executed only upon exercise of Warrant]
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of ______ shares of Voting Common Stock and ________
shares of Non-Voting Common Stock of SkyTerra Communications, Inc. and herewith
makes payment therefor in __________, all at the price and on the terms and
conditions specified in this Warrant and requests that certificates for the
shares of such Common Stock hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of and delivered to
_________________ whose address is _______________________________ and, if such
shares of Common Stock shall not include all of the shares of Common Stock
issuable as provided in this Warrant, that a new Warrant of like tenor and date
for the balance of the shares of Common Stock issuable hereunder be delivered to
the undersigned.
 


 
Method of Payment of Exercise Price:
 
______________________________
 

       
(Name of Registered Owner)
         
(Signature of Registered Owner)
         
(Street Address)
         
(City) (State) (Zip Code)
 

 
NOTICE:
The signature on this subscription must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.



 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the under signed under this Warrant, with respect to the number of shares of
Common Stock set forth below:
Name and Address of Assignee
 
No. of Shares of
Common Stock
                         



 

 
 
and does hereby irrevocably constitute and appoint ________ _____________
attorney-in-fact to register such transfer onto the books of SkyTerra
Communications, Inc. maintained for the purpose, with full power of substitution
in the premises.
 


Dated:
Print Name:
   
Signature:
   
Witness:







 
NOTICE:
The signature on this assignment must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.





 
 

--------------------------------------------------------------------------------

 
 


 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"),
OR ANY STATE SECURITIES LAW.  THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND
THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
OR ENCUMBERED WITHOUT COMPLIANCE WITH THE PROVISIONS OF, AND ARE OTHERWISE
RESTRICTED BY THE PROVISIONS OF, THE ACT, THE RULES AND REGULATIONS THEREUNDER
AND THIS WARRANT.
 
Warrant No. [___]
 
WARRANT
 
TO PURCHASE 17,500,000 SHARES OF COMMON STOCK
 
(SUBJECT TO ADJUSTMENT)
 
OF
 
SKYTERRA COMMUNICATIONS, INC.
 
THIS IS TO CERTIFY THAT       , or its registered assigns, is entitled, at any
time from and after the Original Issue Date (such term, and certain other
capitalized terms used herein being hereinafter defined) prior to the Expiration
Date, to purchase from SKYTERRA COMMUNICATIONS, INC., a Delaware corporation
(the "Company"), 17,500,000 shares of the Common Stock of the Company, (subject
to adjustment as provided herein), at a purchase price of $.01 per share (the
initial "Exercise Price", subject to adjustment as provided herein).
 
1.           DEFINITIONS
 
As used in this Warrant, the following terms have the respective meanings set
forth below:
 
"Affiliate" of any Person means any other Person which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with such Person.  The term "control" (including the terms
"controlled by" and "under common control with") as used with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
 
"Appraised Value" per share of Common Stock as of a date specified herein shall
mean the value of such a share as of such date as determined by an investment
bank of nationally recognized standing selected by the Majority Warrant Holders
and reasonably acceptable to the Company.  If the investment bank selected by
the Majority Warrant Holders is not reasonably acceptable to the Company, and
the Company and the Majority Warrant Holders cannot agree on
 
 
 

--------------------------------------------------------------------------------

 
 
a mutually acceptable investment bank, then the Company and the Majority Warrant
Holders shall each choose one such investment bank and the respective chosen
firms shall jointly select a third investment bank, which shall make the
determination.  The Company shall pay the costs and fees of each such investment
bank (including any such investment bank selected by the Majority Warrant
Holders), and the decision of the investment bank making such determination of
Appraised Value shall be final and binding on the Company and all affected
holders of Warrants or Warrant Stock. Such Appraised Value shall be determined
as a pro rata portion of the value of the Company taken as a whole, based on the
higher of (A) the value derived from a hypothetical sale of the entire Company
as a going concern by a willing seller to a willing buyer (neither acting under
any compulsion) and (B) the liquidation value of the entire Company.  No
discount shall be applied on account of (i) any Warrants or Warrant Stock
representing a minority interest, (ii) any lack of liquidity of the Common Stock
or the Warrants, (iii) the fact that the Warrants or Warrant Stock may
constitute "restricted securities" for securities law purposes, (iv) the
existence of any call option or (v) any other grounds.
 
"Business Day" shall mean any day that is not a Saturday or Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
 
"Commission" shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
"Common Stock" shall mean the Voting Common Stock or the Non-Voting Common
Stock, as constituted on the Original Issue Date, and any capital stock into
which such Common Stock may thereafter be changed, and shall also include (i)
capital stock of the Company of any other class (regardless of how denominated)
issued to the holders of shares of any Common Stock upon any reclassification
thereof which is also not preferred as to dividends or liquidation over any
other class of stock of the Company and which is not subject to redemption, and
(ii) shares of common stock of any successor or acquiring corporation received
by or distributed to the holders of Common Stock of the Company in the
circumstances contemplated by Section 4.3 hereof.
 
"Company" means SkyTerra Communications, Inc., a Delaware corporation, and any
successor corporation.
 
"Current Market Price" shall mean as of any specified date the average of the
daily market price of one share of the Common Stock for the shorter of (x) the
twenty (20) consecutive Business Days immediately preceding such date or (y) the
period commencing on the Business Day next following the first public
announcement by the Company of any event giving rise to an adjustment of the
Exercise Price pursuant to Section 5 below and ending on the date of such
event.  The "daily market price" of one share of Common Stock for each such
Business Day shall be:  (i) if the Common Stock is then listed on a national
securities exchange, the last sale price of one share of Common Stock, regular
way, on such day on the principal stock exchange or market system on which such
Common Stock is then listed or admitted to trading, or, if no such sale takes
place on such day, the average of the closing bid and asked prices for one share
of Common Stock on such day as reported on such stock exchange or market system
or (ii) if the Common Stock is not then listed or admitted to trading on any
national securities exchange but is traded over-the-counter, the average of the
closing bid and asked prices for one share of
 
 
2

--------------------------------------------------------------------------------

 
 
Common Stock as reported on the Electronic Bulletin Board or in the National
Daily Quotation Sheets, as applicable.
 
"Designated Office" shall have the meaning set forth in Section 10 hereof.
 
"Encumbrance" means any mortgage, pledge, hypothecation, claim, charge, security
interest, encumbrance, option, lien, put or call right, right of first offer or
refusal, proxy, voting right or other restrictions or limitations of any nature
whatsoever in respect of any property or asset, whether or not filed, recorded
or otherwise perfected under applicable law, other than (a) those resulting from
Taxes which have not yet become delinquent or (b) minor liens and encumbrances
that do not materially detract from the value of the property or asset, or
materially impair the operations of MSV or the Company or materially interfere
with the use of such property or asset.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect from time to time.
 
"Exercise Date" shall have the meaning set forth in Section 2.1 hereof.
 
"Exercise Notice" shall have the meaning set forth in Section 2.1 hereof.
 
"Exercise Price" shall mean $0.01 per share of Common Stock, subject to
adjustment as provided herein.
 
"Expiration Date" shall mean January 6, 2014.
 
"Fair Value" per share of Common Stock as of any specified date shall mean (A)
if the Common Stock is publicly traded on such date, the Current Market Price
per share, or (B) if the Common Stock is not publicly traded on such date, (1)
the fair market value per share of Common Stock as determined in good faith by
the Board of Directors of the Company and set forth in a written notice to each
Holder or (2) if the Majority Warrant Holders object in writing to such price as
determined by the Board of Directors within thirty (30) days after receiving
notice of same, the Appraised Value per share as of such date.  For the
avoidance of doubt and notwithstanding the foregoing, the Fair Value per share
of Voting Common Stock and Non-Voting Common Stock shall, at all times, be
deemed to be the same.  Fair Value with respect to property, services or other
consideration shall be calculated in a similar manner.
 
"FCC" shall mean the Federal Communications Commission.
 
"Harbinger" shall mean Harbinger Capital Partners Master Fund I, Ltd. or
Harbinger Capital Partners Special Situations Fund, L.P. or any of their
respective Affiliates.
 
"Holder" shall mean (a) with respect to this Warrant, the Person in whose name
the Warrant set forth herein is registered on the books of the Company
maintained for such purpose and (b) with respect to any other Warrant or shares
of Warrant Stock, the Person in whose name such Warrant or Warrant Stock is
registered on the books of the Company maintained for such purpose.
 
 
3

--------------------------------------------------------------------------------

 
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
“January Warrants” shall mean warrants issued by the Company to Harbinger on
January 6, 2009 to purchase an aggregate of 7,500,000 shares of Common Stock,
and all warrants issued upon transfer, division or combination of, or in
substitution for such warrants.
 
"Majority Warrant Holders", with respect to a given determination, shall mean
the Holders of Warrants and January Warrants representing more than fifty
percent (50%) of all Common Stock issuable upon exercise of all outstanding
Warrants and January Warrants (taken together).
 
“Master Contribution Agreement” shall mean the Master Contribution and Support
Agreement dated July 24, 2008, 2008 among Harbinger Capital Partners Master Fund
I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P., Harbinger
Co-Investment Fund, L.P., the Company, MSV and Mobile Satellite Ventures
Subsidiary LLC.
 
"MSV" shall mean Mobile Satellite Ventures LP, a Delaware limited partnership.
 
"MSV Finance Co." shall mean Mobile Satellite Ventures Finance Co., a Delaware
corporation.
 
"Non-Voting Common Stock" shall mean the non-voting common stock, par value
$0.01 per share, of the Company.
 
"Notes" shall mean the 16.0% Senior Notes due 2013 of MSV and MSV Finance Co.
 
"Opinion of Counsel" means a written opinion of outside counsel experienced in
Securities Act matters chosen by the Holder of this Warrant or Warrant Stock
issued upon the exercise hereof and reasonably acceptable to the Company.
 
"Original Issue Date" shall mean April 1, 2009.
 
"Original Warrants" shall mean all of the Warrants issued by the Company to
Harbinger on April 1, 2009 to purchase an aggregate of 17,500,000 shares of
Common Stock.
 
"Outstanding" shall mean, when used with reference to Common Stock, at any date
as of which the number of shares thereof is to be determined, all issued shares
of Common Stock, whether Voting Common Stock or Non-Voting Common Stock, as the
case may be, except shares then owned or held by or for the account of the
Company or any Subsidiary, and shall include all shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in
shares of Common Stock.
 
"Person" shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).
 
 
4

--------------------------------------------------------------------------------

 
 
"Restricted Common Stock" shall mean shares of Common Stock which are, or which
upon their issuance on the exercise of this Warrant would be, evidenced by a
certificate bearing the restrictive legend set forth in Section 8.2(a) hereof.
 
"Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.
 
"Share Withholding Option" has the meaning set forth in Section 2.1 hereof.
 
"Subsidiary" shall mean any corporation, association or other business entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company; or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such person.
 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties
or other assessments of any kind whatsoever, imposed by or payable to any
federal, state, provincial, local, or foreign tax authority, including any gross
income, net income, alternative or add on minimum, franchise, profits or excess
profits, gross receipts, estimated, capital, goods, services, documentary, use,
transfer, ad valorem, business rates, value added, sales, customs, real or
personal property, capital stock, license, payroll, withholding or back up
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, occupancy, transfer, gains taxes, together with any
interest, penalties, additions to tax or additional amounts imposed with respect
thereto.
 
"Transfer" shall mean any disposition of any Warrant or Warrant Stock or of any
interest therein, which would constitute a "sale" thereof or a transfer of a
beneficial interest therein within the meaning of the Securities Act.
 
"Voting Common Stock" shall mean the voting common stock, par value $0.01 per
share, of the Company.
 
"Warrant Price" shall mean an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1
hereof, multiplied by (ii) the Exercise Price as of the date of such exercise.
 
"Warrants" shall mean the Original Warrants and all warrants issued upon
transfer, division or combination of, or in substitution for, such Original
Warrants.  All Warrants shall at all times be identical as to terms and
conditions, except as to the number of shares of Common Stock for which they may
be exercised and their date of issuance.
 
"Warrant Stock" generally shall mean the shares of Common Stock issued, issuable
or both (as the context may require) upon the exercise of Warrants.


2.           EXERCISE OF WARRANT
 
2.1           Manner of Exercise.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           From and after the Original Issue Date and until 5:00 P.M., New
York time, on the Expiration Date, the Holder of this Warrant may, from time to
time, exercise this Warrant, on any Business Day, for up to 17,500,000 shares of
Common Stock. In order to exercise this Warrant, in whole or in part, the Holder
shall (i) deliver to the Company at its Designated Office a written notice of
the Holder's election to exercise this Warrant (an "Exercise Notice"), which
Exercise Notice shall be irrevocable and specify the number of shares of
Non-Voting Common Stock and/or Voting Common Stock to be purchased, together
with this Warrant and (ii) pay to the Company the Warrant Price (the date on
which both such delivery and payment shall have first taken place being
hereinafter sometimes referred to as the "Exercise Date").  Such Exercise Notice
shall be in the form of the subscription form appearing at the end of this
Warrant as Annex A, duly executed by the Holder or its duly authorized agent or
attorney.  For the avoidance of doubt, subject to the other conditions set forth
in Sections 2.1(b), 2.1(c) or elsewhere herein, the Holder may, at its sole
discretion, exercise the Warrant for shares of Voting Common Stock, shares of
Non-Voting Common Stock or any combination thereof.
 
(b)           Upon receipt by the Company of such Exercise Notice, Warrant and
payment, the Company shall, as promptly as practicable, and in any event within
five (5) Business Days thereafter, execute (or cause to be executed) and deliver
(or cause to be delivered) to the Holder a certificate or certificates
representing the aggregate number of full shares of Common Stock issuable upon
such exercise, together with cash in lieu of any fraction of a share, as
hereafter provided.  The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Notice and shall be
registered in the name of the Holder or, subject to Section 8 below, such other
name as shall be designated in the Exercise Notice.  This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and the Holder or any other Person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the Exercise Date.  Notwithstanding the
foregoing, in the event that the rules of any stock exchange or automatic
quotation system on which the Company's Common Stock is then listed, traded or
quoted requires shareholder approval prior to the issuance of any or all of the
Warrant Stock (or the conversion of Non-Voting Common Stock into Voting Common
Stock), the Company shall issue on the Exercise Date the maximum number of
shares of Warrant Stock that can be issued without shareholder approval, without
regard to any shares of Warrant Stock otherwise required to be issued in excess
of such maximum number of shares of Warrant Stock, and shall promptly after
receipt of such shareholder approval issue the balance of the number of shares
of Warrant Stock for which this Warrant has been exercised.  The Company shall
use its reasonable best efforts to obtain such shareholder approval as soon as
reasonably possible, including, without limitation, filing all proxy statements
or information statements, necessary or convenient to obtain such consent.
 
(c)           Notwithstanding anything to the contrary contained herein, prior
to the issuance of the Warrant Stock or, in the event that the Warrant Stock is
Non-Voting Common Stock, the Voting Common Stock issuable upon exchange of such
Warrant Stock, the Holder or its permitted assigns on the one hand, and the
Company on the other hand, shall have satisfied any and all applicable legal or
regulatory requirements for conversion, including compliance with the HSR Act
and FCC requirements.  The Company shall use its reasonable best efforts in
cooperating with such Holder to obtain such legal or regulatory approvals to the
extent its
 
 
6

--------------------------------------------------------------------------------

 
 
cooperation is necessary.  The Company shall pay all necessary filing fees and
reasonable out-of-pocket expenses to obtain such legal or regulatory approvals.
 
(d)           Payment of the Warrant Price shall be made at the option of the
Holder by one or more of the following methods: (i) by delivery of a certified
or official bank check in the amount of such Warrant Price payable to the order
of the Company, (ii) by instructing the Company to withhold a number of shares
of Warrant Stock then issuable upon exercise of this Warrant with an aggregate
Fair Value equal to such Warrant Price (the "Share Withholding Option"), (iii)
by surrendering to the Company, Notes previously acquired by the Holder with an
aggregate fair market value equal to such Warrant Price; it being understood
that the fair market value of the Note shall be its principal amount plus any
accrued interest to that day, or (iv) by surrendering to the Company shares of
Common Stock previously acquired by the Holder with an aggregate Fair Value
equal to such Warrant Price.  In the event of any withholding of Warrant Stock
or surrender of Notes or Common Stock pursuant to clause (ii), (iii) or (iv)
above where the number of shares whose Fair Value (as measured on the Exercise
Date) is equal to the Warrant Price is not a whole number, the number of shares
withheld by or surrendered to the Company shall be rounded up to the nearest
whole share and the Company shall make a cash payment to the Holder based on the
incremental fraction of a share being so withheld by or surrendered to the
Company in an amount determined in accordance with Section 2.3
hereof.  Notwithstanding any provision herein to the contrary, the Company shall
not be required to register shares of Common Stock in the name of any Person who
acquired this Warrant (or part hereof) or any shares of Warrant Stock otherwise
than in accordance with this Warrant.
 
(e)           If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
the shares of Common Stock being issued, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant.  Such new Warrant shall in all other respects
be identical to this Warrant.
 
(f)           Subject to Section 2.1(g), all Warrants delivered for exercise
shall be canceled by the Company.
 
(g)           Notwithstanding anything to the contrary in this Warrant, if, at
the time that the Holder of this Warrant elects to exercise this Warrant, in
whole or in part, the Company does not have a sufficient number of authorized
and issued shares of Non-Voting Common Stock sufficient to permit such Holder to
receive a complete allotment of Non-Voting Common Stock pursuant its election
under Section 2.1(a), such election shall be deemed to be for a number of shares
of Non-Voting Common Stock equal to the number of shares of Non-Voting Common
Stock then authorized but unissued by the Company.
 
2.2           Payment of Taxes.  All shares of Warrant Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued,
fully paid and nonassessable, issued without violation of any preemptive or
similar rights of any stockholder of the Company and free and clear of all
Encumbrances (other than any created by actions of the Holder). The Company
shall pay all expenses in connection with, and all Taxes and other governmental
charges that may be imposed with respect to, the issue or delivery thereof,
unless such Tax or charge is imposed by law upon the Holder. The Company shall
not, however, be
 
 
7

--------------------------------------------------------------------------------

 
 
required to pay any Tax or governmental charge which may be payable in respect
of any Transfer involved in the issue and delivery of shares of Warrant Stock
issuable upon exercise of this Warrant in a name other than that of the holder
of the Warrants to be exercised, and no such issue or delivery shall be made
unless and until the Person requesting such issue has paid to the Company the
amount of any such Tax, or has established to the satisfaction of the Company
that such Tax has been paid. The Company shall not be required to reimburse the
Holder or any other Person for any income, withholding, franchise, or similar
Taxes or governmental charges (whether collected by withholding or otherwise and
whether imposed on the gross amount of any payment or otherwise) paid by the
Company or imposed on the Holder with respect to the exercise or issuance of the
Warrant or issuance of any Warrant Stock or on or with respect to any payments
made on or with respect to the Warrant or Warrant Stock.


2.3           Fractional Shares.  The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant.  As to any
fraction of a share that the Holder of one or more Warrants, the rights under
which are exercised in the same transaction, would otherwise be entitled to
purchase upon such exercise, the Company shall pay to such Holder an amount in
cash equal to such fraction multiplied by the Fair Value of one share of Common
Stock on the Exercise Date.
 
3.           TRANSFER, DIVISION AND COMBINATION


3.1           Transfer.  Subject to compliance with Section 8 hereof, each
transfer of this Warrant and all rights hereunder, in whole or in part, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at the Designated Office, together with a written
assignment of this Warrant in the form of Annex B hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer Taxes
described in Section 2.2 in connection with the making of such transfer.  Upon
such surrender and delivery and, if required, such payment, the Company shall,
subject to Section 8, execute and deliver a new Warrant or Warrants in the name
of the assignee or assignees and in the denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned and this Warrant shall
promptly be cancelled.  A Warrant, if properly assigned in compliance with
Section 8, may be exercised by the new Holder for the purchase of shares of
Common Stock without having a new Warrant issued.
 
3.2           Division and Combination.  Subject to compliance with the
applicable provisions of this Warrant including, without limitation, Section 8,
this Warrant may be divided or combined with other Warrants upon presentation
hereof at the Designated Office, together with a written notice specifying the
names and denominations in which new Warrants are to be issued, signed by the
Holder or its agent or attorney.  Subject to compliance with the applicable
provisions of this Warrant as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
3.3           Expenses.  The Company shall prepare, issue and deliver at its own
expense any new Warrant or Warrants required to be issued under this Section 3
(other than pursuant to Section 2.2 and 3.1 hereof).
 
 
8

--------------------------------------------------------------------------------

 
 
3.4           Maintenance of Books.  The Company agrees to maintain, at the
Designated Office, books for the registration and transfer of the Warrants.
 
4.           ANTIDILUTION PROVISIONS
 
The Exercise Price shall be subject to adjustment from time to time as follows:
 
4.1           Upon Stock Dividends, Subdivisions or Splits.  If, at any time
after the Original Issue Date, the number of shares of Common Stock outstanding
is increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, then, following the record
date for the determination of holders of Common Stock entitled to receive such
stock dividend, or to be affected by such subdivision or split-up, the number of
shares issuable upon exercise of the Warrant shall be proportionately increased
by multiplying such number by a fraction, the numerator of which is the number
of shares of Common Stock Outstanding immediately after such increase in
Outstanding shares and the denominator of which is the number of shares of
Common Stock Outstanding immediately prior to such increase.
 
4.2           Upon Combinations or Reverse Stock Splits.  If, at any time after
the Original Issue Date, the number of shares of Common Stock Outstanding is
decreased by a combination or reverse stock split of the Outstanding shares of
Common Stock into a smaller number of shares of Common Stock, then, upon the
record date to determine shares affected by such combination or reverse stock
split, (a) the Exercise Price shall be increased by multiplying the Exercise
Price by a fraction, the numerator of which is the number of shares of Common
Stock Outstanding immediately prior to such decrease and the denominator of
which is the number of shares of Common Stock Outstanding immediately after such
decrease in Outstanding shares, and (b) the number of shares issuable upon
exercise of the Warrant shall be proportionately decreased by multiplying the
same by the inverse of such fraction.
 
4.3           Upon Reclassifications, Reorganizations, Consolidations or
Mergers.  In the event of any capital reorganization of the Company, any
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split up or combination of shares),
or any consolidation or merger of the Company with or into another Person (where
the Company is not the surviving Person or where there is a change in or
distribution with respect to the Common Stock), each Warrant shall after such
reorganization, reclassification, consolidation, or merger be exercisable for
the kind and number of shares of stock or other securities or property of the
Company or of the successor Person resulting from such consolidation or
surviving such merger, if any, to which the holder of the number of shares of
Common Stock deliverable (immediately prior to the time of such reorganization,
reclassification, consolidation or merger) upon exercise of such Warrant would
have been entitled upon such reorganization, reclassification, consolidation or
merger.  The provisions of this Section 4.3 shall similarly apply to successive
reorganizations, reclassifications, consolidations, or mergers.  The Company
shall not effect any such reorganization, reclassification, consolidation or
merger unless, prior to the consummation thereof, the successor Person (if other
than the Company) resulting from such reorganization, reclassification,
consolidation or merger, shall assume, by written instrument, the obligation to
deliver to the Holders of the Warrant such shares of stock,
 
 
9

--------------------------------------------------------------------------------

 
 
securities or assets, which, in accordance with the foregoing provisions, such
Holders shall be entitled to receive upon such conversion.
 
5.
NO IMPAIRMENT; REGULATORY COMPLIANCE AND COOPERATION; NOTICE OF EXPIRATION

 
(a)           The Company shall not by any action, including, without
limitation, amending its charter documents or through any reorganization,
reclassification, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other similar voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder against impairment.  Without limiting the generality of
the foregoing, the Company shall take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, free
and clear of all Encumbrances (other than any created by actions of the Holder),
and shall use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
(b)           The Company shall deliver to each Holder of Warrants after the
60th day but before the 30th day prior to the Expiration Date, advance notice of
such Expiration Date.  If the Company fails to fulfill in a timely manner the
notice obligation set forth in the prior sentence, it shall provide such notice
as soon as possible thereafter.
 
6.
RESERVATION AND AUTHORIZATION OF COMMON STOCK; REGISTRATION WITH OR APPROVAL OF
ANY GOVERNMENTAL AUTHORITY

 
From and after the Original Issue Date, the Company shall use its best efforts
to reserve and keep available for issuance upon the exercise of the Warrants
such number of its authorized but unissued shares of Non-Voting Common Stock and
Voting Common Stock, as will be sufficient to permit the exercise in full of all
outstanding Warrants; provided that if, at any time after the Original Issue
Date, the Company does not have available for issuance authorized but unissued
shares of Non-Voting Common Stock and Voting Common Stock, as will be sufficient
to permit the exercise in full of all outstanding Warrants, and the Company
shall pay a dividend (other than a dividend for which an adjustment is made
pursuant to Section 4.1) or otherwise distribute to all holders of its shares of
Common Stock cash, evidences of its indebtedness or assets, then the Holder
shall be entitled to also receive such dividend or distribution on the date it
is paid in an amount which it would have received if the Holder had exercised
the Warrants held by the Holder immediately prior to the date of such dividend
or distribution without duplication of any right of the Holder to receive such
dividend or distribution pursuant to the Master Contribution Agreement.
 
All shares of Common Stock issuable pursuant to the terms hereof, when issued
upon exercise of this Warrant with payment therefor in accordance with the terms
hereof, shall be duly and validly issued and fully paid and nonassessable, not
subject to preemptive rights and
 
 
10

--------------------------------------------------------------------------------

 
 
shall be free and clear of all Encumbrances (other than Encumbrances created by
actions of a Holder).  Before taking any action that would result in an
adjustment in the number of shares of Common Stock for which this Warrant is
exercisable or in the Exercise Price, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction over such
action.  Subject to the provisos in Section 2.1(b) and (c) herein, if any shares
of Common Stock required to be reserved for issuance upon exercise of Warrants
require registration or qualification with any governmental authority under any
federal or state law (other than under the Securities Act or any state
securities law) before such shares may be so issued, the Company will in good
faith and as expeditiously as possible and at its expense endeavor to cause such
shares to be duly registered.
 
7.
NOTICE OF CORPORATE ACTIONS; TAKING OF RECORD; TRANSFER BOOKS

 
7.1           Notices of Corporate Actions.
 
In case:
 
(a)           the Company shall take an action or an event shall occur, that
would require an Exercise Price adjustment pursuant to Section 4; or
 
(b)           the Company shall grant to the holders of its Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class; or
 
(c)           of any reclassification of the Common Stock (other than a
subdivision or combination of the Outstanding shares of Common Stock), or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or
 
(d)           of the voluntary or involuntary dissolution, liquidation or
winding up of the Company; or
 
(e)           the Company or any Subsidiary shall commence a tender offer for
all or a portion of the Outstanding shares of Common Stock (or shall amend any
such tender offer to change the maximum number of shares being sought or the
amount or type of consideration being offered therefor);
 
then the Company shall cause to be filed at each office or agency maintained for
such purpose, and shall cause to be mailed to all Holders at their last
addresses as they shall appear in the stock register, at least 10 days prior to
the applicable record, effective or expiration date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or granting of rights or warrants, or, if a record
is not to be taken, the date as of which the holders of Common Stock of record
who will be entitled to such dividend, distribution, rights or warrants are to
be determined, (y) the date on which such reclassification, consolidation,
merger, share exchange, sale, transfer, dissolution, liquidation or winding up
is expected to become effective, and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their shares of
Common Stock for securities, cash
 
 
11

--------------------------------------------------------------------------------

 
 
or other property deliverable upon such reclassification, consolidation, merger,
share exchange, sale, transfer, dissolution, liquidation or winding up, or (z)
the date on which such tender offer commenced, the date on which such tender
offer is scheduled to expire unless extended, the consideration offered and the
other material terms thereof (or the material terms of the amendment thereto).
Such notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action on the Exercise Price
and the number and kind or class of shares or other securities or property which
shall be deliverable or purchasable upon the occurrence of such action or
deliverable upon exercise of the Warrants. Neither the failure to give any such
notice nor any defect therein shall affect the legality or validity of any
action described in clauses (a) through (e) of this Section 7.1.
 
7.2           Taking of Record.  In the case of all dividends or other
distributions by the Company to the holders of its Common Stock with respect to
which any provision of any Section hereof refers to the taking of a record of
such holders, the Company will in each such case take such a record as of the
close of business on a Business Day.
 
7.3           Closing of Transfer Books.  The Company shall not at any time,
except upon dissolution, liquidation or winding up of the Company, close its
stock transfer books or Warrant transfer books so as to result in preventing or
delaying the exercise or transfer of any Warrant.
 
8.           TRANSFER RESTRICTIONS
 
The Holder, by acceptance of this Warrant, agrees to be bound by the provisions
of this Section 8.
 
8.1           Restrictions on Transfers.  Subject to this Section 8.1, Holder
may transfer this Warrant or any shares of Restricted Common Stock or cause a
portion of this Warrant to be transferred.  Neither this Warrant, any portion
hereof nor any shares of Restricted Common Stock issued upon the exercise hereof
shall be transferred, sold, assigned, exchanged, mortgaged, pledged,
hypothecated, or otherwise disposed of or encumbered without compliance with,
and they are otherwise restricted by, the provisions of the Securities Act, the
rules and regulations thereunder and this Warrant.  Each certificate, if any,
evidencing such shares of Restricted Common Stock issued upon any such Transfer,
other than in a public offering pursuant to an effective registration statement,
shall bear the restrictive legend set forth in Section 8.2(a), and each Warrant
issued upon such Transfer shall bear the restrictive legend set forth in Section
8.2(b), unless the Holder delivers to the Company an Opinion of Counsel to the
effect that such legend is not required for the purposes of compliance with the
Securities Act.  Holders of the Warrants or the Restricted Common Stock, as the
case may be, shall not be entitled to Transfer such Warrants or such Restricted
Common Stock except in accordance with this Section 8.1.
 
8.2           Restrictive Legends.
 
(a)           Except as otherwise provided in this Section 8, each certificate
for Warrant Stock initially issued upon the exercise of this Warrant, each
certificate for Warrant Stock issued to any subsequent transferee of any such
certificate, shall be stamped or otherwise
 
 
12

--------------------------------------------------------------------------------

 
 
imprinted with two legends in substantially the following forms:  "THE SHARES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAW.  THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD, ASSIGNED,
EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
ENCUMBERED WITHOUT COMPLIANCE WITH THE PROVISIONS OF, AND ARE OTHERWISE
RESTRICTED BY THE PROVISIONS OF, THE ACT AND THE RULES AND REGULATIONS
THEREUNDER."  "THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ENTITLED TO THE
BENEFIT OF AND ARE SUBJECT TO CERTAIN OBLIGATIONS SET FORTH IN A CERTAIN WARRANT
DATED APRIL 1, 2009, ORIGINALLY ISSUED BY SKYTERRA COMMUNICATIONS, INC. (THE
"WARRANT") PURSUANT TO THE EXERCISE OF WHICH SUCH SHARES WERE ISSUED.  A COPY OF
THE WARRANT IS AVAILABLE AT THE EXECUTIVE OFFICES OF SKYTERRA COMMUNICATIONS,
INC."
 
(b)           Except as otherwise provided in this Section 8, each Warrant shall
be stamped or otherwise imprinted with a legend in substantially the following
form:  "NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"), OR ANY STATE SECURITIES LAW.  THE WARRANTS REPRESENTED BY THIS
CERTIFICATE AND THE STOCK ISSUABLE UPON EXERCISE HEREOF MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, EXCHANGED, MORTGAGED, PLEDGED, HYPOTHECATED OF OTHERWISE
DISPOSED OF OR ENCUMBERED WITHOUT COMPLIANCE WITH THE PROVISIONS OF, AND ARE
OTHERWISE RESTRICTED BY THE PROVISIONS OF, THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND THIS WARRANT."
 
8.3           Termination of Securities Law Restrictions.  Notwithstanding
the  foregoing provisions of this Section 8, the restrictions imposed by Section
8.1 upon the transferability of the Warrants and the Restricted Common Stock and
the legend requirements of Section 8.2 shall terminate as to any particular
Warrant or shares of Restricted Common Stock when the Company shall have
received from the Holder thereof an Opinion of Counsel to the effect that such
legend is not required in order to ensure compliance with the Securities
Act.  Whenever the restrictions imposed by Sections 8.1 and 8.2 shall terminate
as to this Warrant, as hereinabove provided, the Holder hereof shall be entitled
to receive from the Company, at the expense of the Company, a new Warrant not
bearing the restrictive legend set forth in Section 8.2(b).
 
All Warrants issued upon registration of transfer, division or combination of,
or in substitution for, any Warrant or Warrants entitled to bear such legend
shall have a similar legend endorsed thereon.  Whenever the restrictions imposed
by this Section shall terminate as to any share of Restricted Common Stock, as
hereinabove provided, the Holder thereof shall be entitled to receive from the
Company, at the Company's expense, a new certificate representing such Common
Stock not bearing the restrictive legend set forth in Section 8.2(a).
 
 
13

--------------------------------------------------------------------------------

 
 
9.           LOSS OR MUTILATION
 
Upon receipt by the Company from any Holder of evidence reasonably satisfactory
to it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and an indemnity reasonably satisfactory to it (it being understood that
the written indemnification agreement of or affidavit of loss of the Holder,
shall be a sufficient indemnity) and, in case of mutilation, upon surrender and
cancellation hereof, the Company will execute and deliver in lieu hereof a new
Warrant of like tenor to such Holder; provided, however, that, in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.
 
10.           OFFICE OF THE COMPANY
 
As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency, which may be the principal executive offices of the Company
(the "Designated Office"), where the Warrants may be presented for exercise,
registration of transfer, division or combination as provided in this
Warrant.  Such Designated Office shall initially be the office of the Company at
10802 Parkridge Boulevard, Reston, Virginia 20191.  The Company may from time to
time change the Designated Office to another office of the Company or its agent
within the United States by notice given to all registered Holders at least ten
(10) Business Days prior to the effective date of such change.
 
11.           MISCELLANEOUS


11.1        Nonwaiver.  No course of dealing or any delay or failure to exercise
any right hereunder on the part of the Company or the Holder shall operate as a
waiver of such right or otherwise prejudice the rights, powers or remedies of
such Person.
 
11.2        Notice Generally.  Any notice, demand, request, consent, approval,
declaration, delivery or communication hereunder to be made pursuant to the
provisions of this Warrant shall be sufficiently given or made if in writing and
either delivered in person with receipt acknowledged or sent by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
(a)           if to any Holder of this Warrant or of Warrant Stock issued upon
the exercise hereof, at its last known address appearing on the books of the
Company maintained for such purpose;
 
(b)           if to the Company, at the Designated Office;
 
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, or three (3) Business Days after the same
shall have been deposited in the United States mail, or one (1) Business Day
after the same shall have been sent by Federal Express or another recognized
overnight courier service.
 
 
14

--------------------------------------------------------------------------------

 
 
11.3         Indemnification.  The Company shall indemnify, save and hold
harmless the Holder hereof and the Holders of any Warrant Stock issued upon the
exercise hereof from and against any and all liability, loss, cost, damage,
reasonable attorneys' and accountants' fees and expenses, court costs and all
other out of-pocket expenses incurred in connection with or arising from any
default hereunder by the Company. This indemnification provision shall be in
addition to the rights of such Holder or Holders to bring an action against the
Company for breach of contract based on such default hereunder.
 
11.4         Limitation of Liability.  No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of the Holder hereof, shall give
rise to any liability of such Holder to pay the Exercise Price for any Warrant
Stock other than pursuant to an exercise of this Warrant or any liability as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
11.5         Remedies.  Each Holder of Warrants and/or Warrant Stock, in
addition to being entitled to exercise its rights granted by law, including
recovery of damages, shall be entitled to specific performance of its rights
provided under this Warrant.  The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Warrant and hereby agrees, in an action for specific
performance, to waive the defense that a remedy at law would be adequate.
 
11.6         Successors and Assigns.  Subject to the provisions of Sections 3.1
and 8.1, this Warrant and the rights evidenced hereby shall inure to the benefit
of and be binding upon the successors of the Company and the permitted
successors and assigns of the Holder hereof.  The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and to the extent applicable, all Holders of shares of Warrant Stock issued upon
the exercise hereof (including transferees), and shall be enforceable by any
such Holder.
 
11.7         Amendment.  This Warrant and all other Warrants may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Majority Warrant Holders, provided that no such Warrant may be modified
or amended to reduce the number of shares of Common Stock for which such Warrant
is exercisable or to increase the price at which such shares may be purchased
upon exercise of such Warrant (before giving effect to any adjustment as
provided therein) without the written consent of the Holder thereof.
 
11.8         Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.
 
11.9         Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
 
15

--------------------------------------------------------------------------------

 
 
11.10       GOVERNING LAW; JURISDICTION.  IN ALL RESPECTS, INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE.  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE
OR FEDERAL COURTS LOCATED IN NEW YORK, SHALL HAVE, EXCEPT AS SET FORTH BELOW,
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY AND THE HOLDER OF THIS WARRANT PERTAINING TO THIS WARRANT OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT, PROVIDED, THAT IT IS
ACKNOWLEDGED THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK.
 

 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
its corporate seal to be impressed hereon and attested by its Secretary or an
Assistant Secretary.
 
 

 
SKYTERRA COMMUNICATIONS, INC.
     
By:
     
Name:
   
Title:

 
[SEAL]
 
Attest:
 
By:
     
Name:
   
Title:
 

 


 
 

--------------------------------------------------------------------------------

 


 
ANNEX A
 
SUBSCRIPTION FORM
 
[To be executed only upon exercise of Warrant]
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of ______ shares of Voting Common Stock and ________
shares of Non-Voting Common Stock of SkyTerra Communications, Inc. and herewith
makes payment therefor in __________, all at the price and on the terms and
conditions specified in this Warrant and requests that certificates for the
shares of such Common Stock hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of and delivered to
_________________ whose address is _______________________________ and, if such
shares of Common Stock shall not include all of the shares of Common Stock
issuable as provided in this Warrant, that a new Warrant of like tenor and date
for the balance of the shares of Common Stock issuable hereunder be delivered to
the undersigned.
 


 
Method of Payment of Exercise Price:
 
______________________________
 
 

       
(Name of Registered Owner)
         
(Signature of Registered Owner)
         
(Street Address)
         
(City) (State) (Zip Code)
 

 
NOTICE:
The signature on this subscription must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.



 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B

ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the under signed under this Warrant, with respect to the number of shares of
Common Stock set forth below:
Name and Address of Assignee
 
No. of Shares of
Common Stock
                         



 

 
 
and does hereby irrevocably constitute and appoint ________ _____________
attorney-in-fact to register such transfer onto the books of SkyTerra
Communications, Inc. maintained for the purpose, with full power of substitution
in the premises.

 
Dated:
Print Name:
   
Signature:
   
Witness:







 
NOTICE:
The signature on this assignment must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.




